DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on November 28, 2019 for the application filed November 28, 2019 which does not claim foreign or domestic priority. Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 1, 6, 13 and 16 are objected to because of the following informalities:  
Claims 1 and 13 recite the word “senor” which should recite “sensor”.  
Claims 6 and 16 recite the phrase “the one database of user activity” which should recite “the at least one database of user activity”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite “an impact of a calendared event in the one database of user activity of the risk”. It is unclear what an impact of a calendared event of the risk means, rendering the claim indefinite. For the purposes of examination, “of the risk” is construed as “on the risk”.

Claims 7 and 17 are rejected based on their dependency on claims 6 and 16.

Claims 11 and 19 recites the limitation "the database of historic outcomes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claims 11 and 19 are construed as being dependent on claims 10 and 1

Claims 11 and 19 recites the limitation "the user given the amelioration action" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no user is given an amelioration action in claims 1 and 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-12 are directed towards a method of operational support (i.e. a process) which is a statutory category.  Claims 13-20 are directed towards a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method of operating a support system (i.e. a manufacture) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1 and 13 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
enabling electronic communications with at least one senor of user conditions and at least one database of user activity; 
collecting, via the electronic communications, a plurality of data points from the sensor and the database; 
determining a context of the user; 
calculating at least one affinity score of the user for each of at least one patient; 
predicting a risk of passive illness associated with the user; identifying, using the risk of passive illness, an amelioration action; and 
outputting a signal reducing the risk of the passive illness. 
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, the claims encompasses a person mentally perform, the determining, calculating, predicting and identifying steps. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the 
Insignificant extra-solution activity to the judicial exception. The additional limitations “collecting, via the electronic communications, a plurality of data points from the sensor and the database” and “outputting a signal reducing the risk of the passive illness” not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data and transmitting data;
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements “enabling electronic communications with at least one senor of user conditions and at least one database of user activity” and “a non-transitory computer readable storage medium comprising computer executable instructions which 
Dependent claims 2-12 and 14-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 13, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device or a processor to perform the accepting, identifying, automatic synthesizing and selecting steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus the claims are not patent eligible

Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al. (U.S. Pub. No. 2020/0090089) in view of Huang (U.S. Pub. No. 2017/0206334).
Regarding claim 1, Aston discloses a method of operating a support system comprising: 
enabling electronic communications with at least one senor of user conditions and at least one database of user activity (Fig. 1A-1B and paragraphs [0053]-[0057] and [0064] discuss communicating between employee monitoring sensors and environment monitoring sensors, construed as sensors of user conditions, and a HCW database, environmental database, assigned task database and scheduling database, construed as databases of user activity.); 
collecting, via the electronic communications, a plurality of data points from the sensor and the database (Figs. 1A-1B and paragraph [0043] discuss data points are obtained pertaining to user conditions and activities. Also see paragraphs [0079]-[0083].); 
determining a context of the user (Paragraph [0043] discusses that various user context is determined, such as what conditions they have been exposed to throughout the day. Also see paragraphs [0079]-[0083].); 
calculating at least one affinity score of the user for each of at least one patient; 
predicting a risk of passive illness associated with the user (Paragraphs [0043] and [0079]-[0083] discusses using machine learning to determine an overall risk score of a user, which may indicate the risk of acquiring and/or spreading a condition/infection.); 
identifying, using the risk of passive illness, an amelioration action (Paragraphs [0043] and [0083] discuss determining an optimal action/task to reduce the risk of acquiring and/or spreading the condition/infection.) ; and 
outputting a signal reducing the risk of the passive illness (Paragraphs [0043] and [0083] discuss sending the action/task to a user. Also see paragraph [0063].).
Aston does not appear to explicitly disclose calculating at least one affinity score of the user for each of at least one patient.
Huang, paragraphs [0051]-[0055] discuss calculating risk values for each interaction between a user and a patient.) to reduce infection transmission (Huang, paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art of infectious disease prevention and control at the time of the filing to modify the method of Aston to include calculating at least one affinity score of the user for each of at least one patient, as taught by Huang, in order to further reduce infection transmission.

Regarding claim 2, Aston as modified by Huang further discloses wherein the context of the user includes a condition of the patient (Paragraphs [0043] and [0079]-[0083] discuss that conditions a user have been exposed to throughout the day is determined and that the patient conditions/disease are determined. For example, a context would be a user being exposed to a patient with a certain condition/disease.).

Regarding claim 3, Aston as modified by Huang further discloses wherein affinity score includes at least one of a user-patient interaction, a user-medication interaction, a user-meal interaction, and a user-caregiver interaction (Huang, [0051]-[0055], as incorporated into claim 1 above, discuss that the risk values include interactions between people, sites and apparatus, such as a nurse and a patient, nurse and another nurse, nurse and a food delivery cart, nurse and a treatment equipment as discussed in paragraph [0028].).

Regarding claim 4, Aston as modified by Huang further discloses wherein calculating the affinity score comprises: detecting a plurality of interactions of the user; detecting a time of each interaction; detecting a proximity of the user and the patient at each interaction; and predicting a relationship of user with the patient using the interactions, the times and the proximities (Huang, [0051]-[0055], as incorporated into claim 1 above, discuss that the risk values are calculated by detecting an interaction session, a start time/duration of the session, the proximity of the user to the patient during the session and determining profile type for the risk values based on the session, time/duration and the proximities.).

Regarding claim 6, Aston as modified by Huang further discloses estimating an impact of a calendared event in the one database of user activity of the risk; and 
determining that the impact is greater than a threshold, wherein the signal reducing the risk of the passive illness modifies one or more calendars of the user (Paragraphs [0043], The device, processor, and/or system may then optimize which tasks should be performed to lower the risk of spreading an infection and send these actions to an available worker or the head nurse/administrator to assign to a worker. Such actions might include changing the workflow of the environmental resource to avoid certain rooms. Paragraph [0060], The ML algorithms may also be applied to, e.g., an AI classification model 198 to determine variables that result in a measurable impact to the risk of infection. The AI classification model 198 may output impactful risk factors that merit modulation, in order to decrease the risk of patients acquiring a HAI. Data generated based on the ML algorithm(s) may reveal the highest impact variables that lead to increased rates of HAC/HAL. For example, if a workflow task impacts the risk of spreading a condition/infection the most (i.e. threshold), the workflow would be modified.).

Regarding claim 7, Aston as modified by Huang further discloses wherein the modification is one of removing the calendared event from the user calendar and placing an indicator on the calendared event reducing an importance of the calendared event (Paragraphs [0043] and [0060] discuss that the modification may be changing a workflow to avoid certain rooms. This workflow is construed as a calendared event. Also see fig. 1B.).

Regarding claim 8, Aston as modified by Huang further discloses wherein the database of user activity includes data for at least one of scheduled calls, scheduled travel, and scheduled appointments (Paragraphs [0043]-[0044] and [0064] discuss that the databases include scheduling information, such as scheduled tasks/actions which may by visits to patient rooms, construed as appointments.).

Regarding claim 9, Aston as modified by Huang further discloses wherein the amelioration action includes at least one of a recommendation notification and a modification of the at least one database (Paragraphs [0043] discuss that the optimal task may be a recommendation of a task, construed as a notification and may modify a workflow.).

Regarding claim 10, Aston as modified by Huang further discloses wherein the ameliorative action is identified using the risk of passive illness and a database of historic outcomes (Paragraph [0038], By capturing data related to, for example, patient history and conditions, environmental resource traffic and protocols, and real-time environmental feedback, exemplary embodiments generate a robust data set of factors that have been empirically shown to increase the risk of HACs. Algorithm-based automated technical analysis and measurement of each of these factors allow the system to continuously train itself and learn more about how these factors interplay and affect the risk of acquiring specific HACs, using artificial intelligence (AI) and ML algorithms. As a result, algorithms used in exemplary embodiments become smarter and more accurate over time. Also see paragraphs [0059]-[0061] which discuss tracking occurrences of infection to train the algorithms, construed as in a database.).

Regarding claim 11, Aston as modified by Huang further discloses collecting feedback from the user given the amelioration action; and storing the feedback into the database of historic outcomes (Paragraphs [0046] and [0095] discuss monitoring if tasks have been completed by a user marking tasks as complete. Paragraphs [0046] and [0060] discuss that monitoring capability may be used to determine whether tasks or system-based actions are performed and completed and to track the correlation between the variables and the occurrence of infection to train the ML model, construed as in a database.).

Regarding claims 13-14 and 16-19: all limitations as recited have been analyzed and rejected with respect to claims 1, 4, 6-7 and 10-11.  Claims 13-14 and 16-19 pertain to a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method, corresponding to the method of claims 1, 4, 6-7 and 10-11. Claims 13-14 and 16-19 do not teach or define any new limitations beyond claims 1, 4, 6-7 and 10-11 apart from the preamble which is disclosed in Aston at claim 15; therefore claims 13-14 and 16-19 are rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al. (U.S. Pub. No. 2020/0090089) in view of Huang (U.S. Pub. No. 2017/0206334) and Horseman (U.S. Pub. No. 2014/0163336).
Regarding claim 5, Aston as modified by Huang further discloses that prediction the risk of passive illness further comprises inferring the risk of passive illness from a determined health condition of the user, behavior data of a user, and acuity of a user (Paragraphs [0043], [0062] and [0065]).   
Aston as modified by Huang does not appear to explicitly disclose, but wherein predicting the risk of passive illness further comprises: detecting an emotional trajectory of the user; detecting a cognitive trajectory of the user; determining a health condition of the user; and inferring the risk of passive illness from the emotional trajectory, the cognitive trajectory, and the health condition of the user.
Horseman teaches that it was old and well known in the art of health monitoring in the work place at the time of the filing to perform detecting an emotional trajectory of Horseman, paragraph [0074] discuss detecting user characteristics, such as emotions. Paragraph [0078] discusses detecting health trends from the characteristics. Paragraph [0286] discusses detecting emotional patterns.); detecting a cognitive trajectory of the user (Horseman, paragraph [0074] discuss detecting user characteristics, such as thoughts. Paragraph [0078] discusses detecting health trends from the characteristics. Paragraph [0286] discusses detecting thought patterns.); determining a health condition of the user (Horseman, paragraphs [0074]-[0075] discusses determining health conditions of a user.); and inferring the risk of a condition from the emotional trajectory, the cognitive trajectory, and the health condition of the user (Horseman, paragraphs [0075], [0078] and [0286] discuss predicting health risks of the user based on the emotion trends, thought trends and health conditions of a user.) to rapidly identify and predict health issues based on changes in the employee's health (Horseman, paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring in the work place at the time of the filing to modify the method of Aston as modified by Huang such that predicting the risk of passive illness further comprises: detecting an emotional trajectory of the user; detecting a cognitive trajectory of the user; determining a health condition of the user; and inferring the risk of passive illness from the emotional trajectory, the cognitive trajectory, and the health condition of the user, as taught by Horseman, in order to rapidly identify and predict health issues based on changes in the employee's health.

Regarding claim 15: all limitations as recited have been analyzed and rejected with respect to claim 5.  Claim 15 pertains to a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method, corresponding to the method of claim 5. Claim 15 does not teach or define any new limitations beyond claim 5; therefore claim 15 is rejected under the same rationale.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aston et al. (U.S. Pub. No. 2020/0090089) in view of Huang (U.S. Pub. No. 2017/0206334) and Chatterjea et al. (U.S. Pub. No. 2020/0176125).
Regarding claim 12, Aston as modified by Huang further discloses that the risk of passive illness is calculated from the affinity score (Paragraphs [0015] and [0043] discuss that overall risk scores are determined using factors such as the duration of time that a user spends in the room of a patient which is quantified by Huang as a risk value.).
Aston as modified by Huang does not appear to explicitly disclose, but Chatterjea  teaches that it was old and well known in the art of infection containment and tracking at the time of the filing to perform building a health graph network comprising a plurality of nodes corresponding to individual users and edges corresponding to risk of passive illness calculated from the affinity score (Chatterjea, paragraph [0040], the disclosed tracking approach also extends the concept of “transmission” to more broadly encompass transmission between pairs of “nodes”, where a node may be a person. Paragraph [0073], an edge is assigned between two nodes if the probability of one node infecting another is higher than a particular threshold (risk of passive illness). Paragraph [0074], once a weight has been assigned to every edge, the system 10 generates a weighted directed graph, describing the probability P that each node N can infect another node, as shown in FIG. 6.) to better identify which individuals are at the greatest risk of infection (Chatterjea, paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art of infection containment and tracking at the time of the filing to modify the method of Aston as modified by Huang to perform building a health graph network comprising a plurality of nodes corresponding to individual users and edges corresponding to risk of passive illness calculated from the affinity score, as taught by Chatterjea, in order to better identify which individuals are at the greatest risk of infection.

Regarding claim 20: all limitations as recited have been analyzed and rejected with respect to claim 12.  Claim 20 pertains to a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method, corresponding to the method of claim 12. Claim 20 does not teach or define any new limitations beyond claim 12; therefore claim 20 is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686